Opinion issued August 20, 2019




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-19-00585-CR
                             ———————————
               IN RE LONNIE HENRY RECTOR, JR., Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION
      Relator, Lonnie Henry Rector, Jr., incarcerated and proceeding pro se, has

filed an application for a writ of mandamus seeking to compel the respondent district

judge to rule on relator’s motion for forensic DNA testing, pursuant to Chapter 64

of the Texas Code of Criminal Procedure.1

1
      The underlying case is The State of Texas v. Lonnie Henry Rector, Jr., Cause No.
      714415, in the 262nd Judicial District Court of Harris County, Texas, the Honorable
      Lori Chambers Gray presiding. This Court previously dismissed for want of
      jurisdiction relator’s two prior mandamus petitions. See In re Rector, No.
      01-18-01144-CR, 2019 WL 302785 (Tex. App.—Houston [1st Dist.] Jan. 24, 2019,
      We construe relator’s application as a petition for a writ of mandamus and

deny it. See TEX. R. APP. P. 52.8(a), (d).

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.

Do not publish. TEX. R. APP. P. 47.2(b).




      orig. proceeding) (per curiam) (mem. op., not designated for publication); In re
      Rector, No. 01-18-01102-CR, 2018 WL 6694792 (Tex. App.—Houston [1st Dist.]
      Dec. 20, 2018, orig. proceeding) (per curiam) (mem. op., not designated for
      publication).
                                             2